DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 9/17/2021 and IDS filed on 9/17/2021 and 3/23/2022.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Applicant’s specification, paragraphs [0002]-[0004]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps of formal verification, except that the present claims formally verify that each transaction of a set of transactions, an instantiation of the version of the hardware design for the data transformation pipeline produces a set of one or more outputs that matches a reference set of the one or more output for that transaction, whereas the patented claims formally verify that a set of one or more output of an instantiation of the hardware design for the first data transformation pipeline matches a set of one or more output of an instantiation of a hardware design for the second data transformation pipeline for a predetermined set of transactions; wherein the constraint that the substantially equivalent data transformation elements for the first and second data transformation pipelines produce the same outputs in response to the same inputs, as recited in the patented claims,is an obvious limitations of the deterministic element configured to produce a same set of one or more outputs when a same set of one or more inputs to the data transformation element is received without performing the transformation, as recited in the present claims.   
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 11,126,771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations  of each other, performing the similar steps/operations of formally verifying, wherein the step/operation of generating a version of the hardware design as recited in the patented claims are implicitly assumed to already exist in the present claims, in order for the verifying steps/operations of the presents to properly act upon.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,984,162.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operations/steps of formally verifying, except that the patented claims formally verify that if an instantiation of the first version of the hardware design for the data transformation pipeline executes the watched transaction outputs of the instantiation of the first version of the hardware design match the pipeline outputs recorded in the watched transaction data, wherein the present claims  formally verify that each transaction of a set of transactions, an instantiation of the version of the hardware design for the data transformation pipeline produces a set of one or more outputs that matches a reference set of the one or more output for that transaction; wherein the step/operations of generating hardware design and a first version of the hardware design as recited in the patented  claims are implicitly assumed to already exist in the present claims, in order for the verifying steps/operations of the presents to properly act upon, and further covered by present claim 4.
Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory obviousness double patenting rejection(s) set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-20, the independent claims 1, 19 and 20, from which the respective claims depend, recite the method/non-transitory computer readable storage medium/system for verifying a hardware design for a data transformation pipeline comprising a combination of inventive steps/operations of formally verifying that for each transaction of a set of transactions, an instantiation of a version
of the hardware design for the data transformation pipeline, in which a data transformation element of the one or more data transformation elements has been replaced with a deterministic element, produces a set of one or more outputs that matches a reference set of one or more outputs for that transaction, wherein the deterministic element is configured to produce a same Set of one or more outputs
whenever a same Set of one or more inputs to the data transformation element are received without performing the transformation, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, article of manufacture and machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 10, 2022